Citation Nr: 1139021	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability based on limitation of extension.

2.  Entitlement to a compensable rating for a left knee disability based on limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from April 1999 to August 1999 and from February 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2008, the Veteran indicated that she desired to attend a hearing in connection with her claims.  In March 2009, the Veteran withdrew her hearing request.  


FINDING OF FACT

During the entire appeal period, the symptomatology associated with the service-connected left knee disability more nearly approximates limitation of flexion to 110 degrees and limitation of extension to 10 degrees; the knee is stable.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for a left knee disability based on limitation of extension, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).

2.  The criteria for entitlement to a compensable disability for a left knee disability based on limitation of flexion, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in September 2007 and May 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for her service-connected left knee disability.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate her claims and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disabilities on appeal in the VCAA letters.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been an afforded appropriate VA examination.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the status of the knee which is sufficient to accurately rate the issue on appeal.  The examiner measured the range of motion of the knee and other pertinent symptomatology associated with the disability and also recorded the Veteran's subjective complaints.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Analysis

In August 2007, the Veteran submitted a claim of entitlement to an increased rating.  The service-connected left knee disability is currently evaluated as noncompensably disabling under Diagnostic Code 5260 and 10 percent disabling under Diagnostic Code 5261.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board has long recognized that, when considering initial ratings as in the current case, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board finds that an increased rating for the service-connected knee is not warranted at any time during the appeal period.  

A clinical record dated in August 2006 reveals the Veteran was complaining of left knee pain which had been present for seven years.  Physical examination revealed that the Veteran had a full range of motion in the left knee and the ligaments were stable.  

At the time of a September 2007 VA examination, the Veteran reported she experienced constant knee pain, locking, instability, and swelling.  She reported her employment was effected in that she had to sit down fairly often which interfered with her job which normally required a lot of walking.  She also reported she had missed work due to knee pain.  She reported her activities of daily living were limited in that she didn't shop anymore.  She reported flares of pain occurring once per week and lasting approximately two days during which time she could not walk and had to hop on her right knee to ambulate.  She did not require any assistive devices.  Physical examination revealed that total knee extension was to 10 degrees with end of range pain limiting further extension.  Total knee flexion was to 110 degrees with end of range pain limiting further flexion.  The range of motion noted was not additionally limited following repetitive use.  Moderate tenderness and moderate swelling was present.  The diagnosis was chondromalacia patella of the left knee.  

In March 2008, the Veteran reported her knee was always swollen.  She had recently gained ten to fifteen pounds.  She had been a runner for seven or eight years.  Physical examination revealed a full range of motion without ligamentous instability.  The assessment was left leg arthralgia.  

In April 2008, the Veteran sought treatment for a flare of left patellar tendon arthritis.  The Veteran reported intermittent left knee pain which had been present for over six years.  She informed the clinician that she had been a runner up until two years prior.  She felt as if her lower extremity gave way at times.  The range of motion of the left knee was determined to be from -5 to 120 degrees and was painful throughout the entire range of motion.  The assessment was history of intermittent knee pain and swelling with a history of running being the most likely cause of the symptoms.  

In May 2008, the Veteran reported that she was able to ascend/descend stairs without complications.  The range of motion of the knee was determined to be within functional limits but was slightly apprehensive through the range of motion.  

The most recent VA examination of the left knee for compensation and pension purposes was conducted in May 2009.  The Veteran reported daily knee pain with occasional locking, instability and swelling.  She reported she was able to perform her job for the most part appropriately but she did believe that her concentration was affected which could affect her productivity.  She also reported she had missed work due to flares of left knee pain.  She denied that her activities of daily living were affected.  She had flares of pain once per week that tended to last one day.  Physical examination revealed that the Veteran lacked 10 degrees of full extension.  Flexion in the left knee was to 110 degrees.  The Veteran was able to repetitively move her knee without change in the measured range of motion or pain.  The examiner found, therefore, that the range of motion measured was not additionally limited following repetitive use on examination.  Tenderness and swelling was present on the knee.  The knee was stable.  The diagnosis was mild degenerative joint disease of the left knee.  

The Board finds that an increased rating is not warranted when the service-connected left knee disability is evaluated under Diagnostic Code 5260 based on limitation of flexion.  As set out above, the greatest documented level of restriction of flexion of the left knee during the appeal period is 110 degrees.  This does not warrant even a noncompensable evaluation under Diagnostic Code 5260.  

The Board finds that an increased rating is not warranted when the service-connected left knee disability is evaluated under Diagnostic Code 5261 based on limitation of extension.  The greatest documented level of restriction of extension of the left knee during the appeal period is 10 degrees.  This level of impairment warrants, at most, a 10 percent evaluation under Diagnostic Code 5260 which is currently assigned.  

The Board finds that an increased rating is not warranted for the service-connected disability based on limitation of flexion or extension even when pain on use or during flares is considered.  The Board notes that the clinical record dated in April 2008 indicates that the range of motion of the left knee was from 5 degrees to 120 but the entire range of motion was painful.  Significantly, the clinical records dated immediately prior to and subsequent to that clinical record do not reflect such a level of impairment.  The clinical records dated in March 2008 and May 2008 include annotations of the presence of a full range of motion with the May 2008 record including a qualification of slight apprehension.  The Board finds the totality of the clinical records dated between March 2008 and May 2008 do not document sufficient symptomatology too warrant an increased rating based on pain on use or during flares.  This finding is supported by the VA examiners who specifically conducted testing to determine if the Veteran experiences a reduced range of motion after repetitive use.  Both the examiner who conducted the September 2007 VA examination and the examiner who conducted the May 2009 VA examination determined that no additional limitation of motion would result from repetitive motion.  The Board finds the evidence of record documents that the symptomatology associated with the service-connected left knee more nearly approximates a painless range of motion when pain on use or during flares is considered.  

The Board finds that an increased rating is not warranted under any other applicable Diagnostic Code.  While the Veteran reported she experienced symptoms of instability and locking, physical examination of the knee during the appeal period has consistently indicated that the knee is stable.  No health care provider has indicated that the Veteran experiences any instability in the knee as a result of the service-connected disability.  The Board places greater probative weight on the medical findings which indicate that the Veteran has stable knees as opposed to the Veteran's self reported symptomatology.  While the Veteran is competent to report on symptomatology she experiences, she is not competent to make more than a simple diagnosis.  The health care professionals who have examined the Veteran have consistently failed to attribute any instability to the service-connected knee.  The Board finds this evidence more probative than the Veteran's self reported symptomatology which has been advanced when there is a chance for pecuniary gain.  The Board finds that an increased rating is not warranted under Diagnostic Code 5257 based on recurrent subluxation or lateral instability.  The medical evidence demonstrates that the knee is stable.  

An increased rating is not warranted under Diagnostic Code 5256 based on the presence of ankylosis as all the evidence of record demonstrates that the Veteran is able to move her knee at all times during the appeal period.  

An increased rating is not warranted under Diagnostic Codes 5258 or 5259 as there is no evidence of record demonstrating that the service-connected knee disability is productive of impairment of semilunar cartilage or required removal of cartilage.  

Increased ratings are not warranted under Diagnostic Codes 5262 or 5263 as there is no evidence of record demonstrating any impairment in the tibia and fibula or the presence of genu recurvatum.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria completely describes the Veteran's disability level and symptomatology (limitation of motion of the knees).

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her service-connected left knee.  Indeed, it does not appear from the record that she has been hospitalized at all for knee problems during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  While the Veteran has alleged that she has missed work due to her knee problems, she reported as recently as May 2009 that she was able to perform her job appropriately for the most part.  The evidence of record demonstrates that the Veteran has been employed at the same firm during the entire appeal period.  There is nothing in the record which suggests that the service-connected knee disability markedly impacts her ability to perform his job.  The compensable rating assigned contemplates some work impairment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected left knee disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased rating for the service-connected left knee.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


